           Case 1:21-cv-02161-SCJ Document 1 Filed 05/24/21 Page 1 of 11




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

BMARKO STRUCTURES INC

       Plaintiff,

 v.

UFP CONSTRUCTION LLC

and
                                               Case No.: __________________
UFP NEW LONDON LLC

       Defendants.



                                    COMPLAINT

      Plaintiff, BMarko Structures Inc. f/k/a BMarko Structures LLC (“BMarko”)

brings this Complaint for damages against Defendants UFP Construction LLC

(“UFP”) and UFP New London LLC (“New London”) (collectively the

“Defendants”) as follows:

                      PARTIES, JURISDICTION, & VENUE

      1.       BMarko is a corporation organized and existing under the laws of the

State of Georgia with its principal place of business in Gwinnett County, Georgia.

      2.       Upon information and belief, Defendant UFP is a limited liability

company organized and existing under the laws of the State of Michigan with its
                                           1
            Case 1:21-cv-02161-SCJ Document 1 Filed 05/24/21 Page 2 of 11




principal place of business in Grand Rapids, Michigan.

       3.       Upon information and belief, Defendant New London is a limited

liability company organized and existing under the laws of the State of Michigan

with its principal office location in New London, North Carolina.

       4.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) in

that Defendants entered into numerous transactions with Plaintiff in this judicial

district, breached its obligations to Plaintiff in this judicial district, Plaintiff resides

in this judicial district, and Defendant UFP’s registered agent is located in this

judicial district.

       5.       This Court has jurisdiction over this matter pursuant to 28 U.S.C.

§1332 (a)-(b) because there is a diversity of citizenship between the parties and

the amount in controversy exceeds $75,000.

       6.       Defendant UFP may be served with process through its registered

agent, CT Corporation System, located at 289 S. Culver Street, Lawrenceville,

Georgia 30046-4805. Defendant New London may be served with process

through its registered agent the Corporation Company at 40600 Ann Arbor Rd.

E, Suite 201, Plymouth, Michigan 48170-4675.

                                        FACTS

       7.       Plaintiff incorporates the allegations of Paragraphs 1 through 6 of

this Complaint by reference as if fully set forth herein verbatim.

                                             2
           Case 1:21-cv-02161-SCJ Document 1 Filed 05/24/21 Page 3 of 11




      8.       This dispute arises from Plaintiff’s provision of certain labor and

materials for the Robert Smalls Apartment Complex in Spartanburg, South Carolina

(the “Project”) and Defendants’ breach of its firm offer to supply lumber for the

Project to Plaintiff at specific pricing and quantities according to a defined schedule

through the end of August 2021.

      9.       Plaintiff BMarko served as a supplier for the general contractor on the

Project.

      10.      Upon information and belief, Defendants are in the business of selling

goods and construction materials including without limitation lumber for

construction projects. BMarko is in the business of fabricating and supplying,

among other things, commercial modular units and other construction products.

Accordingly, BMarko and Defendants are “merchants” as contemplated by

O.C.G.A. § 11-2-104.

      11.      In or about October 2020, BMarko sought firm pricing for lumber

from Defendants for utilization in its bid for construction of the Project with the

general contractor.

      12.      On November 11, 2020, UFP responded to BMarko as follows:

“Attached is our lumber and EWP open joist quote for you and BMarko. UFP New

London is quoting and holding these quoted numbers through Q3 2021. I’m

confident in our ability to service and supply both you and BMarko. Our UFP New


                                            3
        Case 1:21-cv-02161-SCJ Document 1 Filed 05/24/21 Page 4 of 11




London location specializes in servicing the factory built niche throughout the SE.

Please feel free to contact me on my cell with any questions and or concerns. We

are looking forward to earning your business.” Defendant’s firm offer included the

type of lumber, the quantity of lumber, the unit price for each type of lumber, and

the schedule for delivery of such quantities of lumber to BMarko through the end of

August 2021. A true and accurate copy of Defendant’s firm offer for the provision

of lumber for the Project is attached hereto as Exhibit “A” and incorporated herein

by this reference.

      13.    Based upon Defendants’ representation that it was “holding” the

quoted lumber pricing and delivery schedule of the applicable quantities of lumber

“through Q3 2021,” Plaintiff entered into a Work Order with the general contractor

for the Project in an amount in excess of $15,000,000 on December 7, 2020. A true

and accurate copy of Plaintiff’s Work Order with the general contractor is attached

hereto as Exhibit “B.”

      14.    On December 15, 2020, Plaintiff issued a Purchase Order to

Defendants in the amount of $783,051.35 based upon the pricing, quantities, and

delivery schedule contained in Defendant’s firm offer dated November 11, 2020. A

true and accurate copy of BMarko’s December 15, 2020 Purchase Order AMS01-

MASTER is attached hereto as Exhibit “C” and incorporated herein by this

reference.


                                         4
          Case 1:21-cv-02161-SCJ Document 1 Filed 05/24/21 Page 5 of 11




       15.    On December 16, 2020, for the first time, Defendant stated that it

 would not honor the pricing contained in its November 11, 2020 firm offer.

                        COUNT I- BREACH OF CONTRACT

      16.      Plaintiff incorporates the allegations contained in Paragraphs 1

through 15 of this Complaint as if fully set forth herein verbatim.

      17.      Pursuant to Defendant’s November 11, 2020 firm offer, Defendants

offered Plaintiff certain categories and specific quantities of lumber at the prices set

forth below and represented they were “holding” these prices “through Q3 2021”:

 Type of Lumber                Quantity                     Price

 2 x 12 x 16 SYP #2            4476                         $21.35/unit

 2 x 10 x 16 SYP #2            1900                         $16.85/unit

 2 x 8 x 16 SYP #1             9220                         $13.65/unit

 2 x 8 x 16 SYP #2             1949                         $13.30/unit

 2 x 6 x 104-5/8 SPF           17021                        $8.50/unit

 2 x 6 x 16 SPF                3953                         $13.95/unit

 2 x 4 x 104-5/8 #2 SYP        40923                        $4.60/unit

 FJ

 2 x 4 x 16 SPF                9959                         $9.10/unit



See Exhibit A.

                                            5
         Case 1:21-cv-02161-SCJ Document 1 Filed 05/24/21 Page 6 of 11




       18.     Plaintiff relied reasonably upon UFP’s firm offer in determining its

lump sum pricing for the Project and executed a December 7, 2020 Work Order

premised upon Defendants’ firm offer. See Exhibit B.

       19.     Thereafter, Plaintiff accepted Defendants’ firm offer on December 15,

2020 by issuing PO AMS01-MASTER in the amount of $783,051.35 based upon the

identical pricing, types, quantities, and delivery schedule of materials identified in

Defendants’ firm offer. See Exhibit C.




                                            6
          Case 1:21-cv-02161-SCJ Document 1 Filed 05/24/21 Page 7 of 11




      20.      Contemporaneous with the transmission of Purchase Order AMS01-

MASTER, Plaintiff’s Chief Executive Officer wrote to Defendant as follows:

      “We are all green lights. Please see attached entire PO for order accompanied

      with excel to help out the sequence of deliveries. As you will see, we

      cancelled out the open webs but I added the hangers that me and Noah had

      talked about.

      Let us know when you can ship us all the material under "2020 Materials".

      We moved into the factory today!!! Lets go!”

A true and accurate copy of BMarko’s December 15, 2020 correspondence is

attached hereto as Exhibit “D” and incorporated herein by this reference as if fully

set forth herein.

      21.      On December 16, 2020 Defendant stated, for the first time, that it

would not honor the pricing contained in its November 11, 2020 firm offer but still

                                           7
         Case 1:21-cv-02161-SCJ Document 1 Filed 05/24/21 Page 8 of 11




desired to supply BMarko with lumber at substantially increased pricing.

      22.      Defendants materially breached the Agreement by refusing to honor

the pricing identified in its November 11, 2020 firm offer after BMarko’s execution

of the Work Order with the general contractor and issuance of Purchase Order

AMS01-Master in reliance upon Defendants’ representations that they were

“quoting and holding these quoted numbers through Q3 2021 [and] I’m confident in

our ability to service and supply both you and BMarko.” See Exhibit “A.”

      23.      As a direct and proximate result of UFP’s material breach of the

agreement, BMarko has been damaged in an amount to be proven at trial that is not

less than $850,000 in increased lumber costs which it cannot recover under its lump

sum agreement with the general contractor, as well as costs of financing to pay for

the increased lumber costs.

                      COUNT II –PROMISSORY ESTOPPEL

      24.     Plaintiff incorporates the allegations contained in Paragraphs 1 through

23 of this Complaint as if fully set forth herein verbatim.

      25.     Defendants orally and in writing represented to Plaintiff that it would

fully supply the products identified in its firm quote through Q3 2021. See Exhibit

A.

      26.     Defendants knew or should have known that their representations

would induce Plaintiff to utilize the firm quote pricing in preparation of a lump sum

                                            8
           Case 1:21-cv-02161-SCJ Document 1 Filed 05/24/21 Page 9 of 11




bid for the Project and bind itself to the general contractor for the Project.

      27.      Relying on Defendants’ promises, Plaintiff incorporated the quantities

of materials identified in Defendant’s firm offer into its lump sum bid for the Project

and entered into the Work Order with the general contractor based upon Defendant’s

representation that it was “holding” these prices through Q3 2021.

      28.      When Defendant refused to supply Plaintiff the products as promised,

Plaintiff became liable to the general contractor for delivery of the lumber premised

upon Defendant’s firm offer through Q3 2021.

      29.      Defendant’s refusal to supply Plaintiff caused and continues to cause

immediate and irreparable financial harm, lost profits and damage to Plaintiff’s

reputation with customers in the marketplace.

      30.      Specifically, Plaintiff has suffered and will suffer increased lumber

costs in excess of $850,000, as well as costs of additional financing to pay for the

increased lumber costs.

                COUNT III - ATTORNEYS’ FEES AND EXPENSES

      31.      Plaintiff incorporates the allegations contained in Paragraphs 1 through

30 of this Complaint as if fully set forth herein verbatim.

      32.      Plaintiff respectfully submits that Defendants have acted in bad

faith, been stubbornly litigious, and have caused BMarko unnecessary trouble and

expense.
                                            9
        Case 1:21-cv-02161-SCJ Document 1 Filed 05/24/21 Page 10 of 11




      33.    Plaintiff is entitled to recover its reasonable attorneys’ fees and

expenses pursuant to O.C.G.A. § 13-6-11.

                                JURY DEMAND

      34.    Plaintiff incorporates the allegations contained in Paragraphs 1

through 33 above as though fully set forth herein verbatim.

      35.    BMarko demands a trial by jury in accordance with Fed. R. Civ. P.

38.

             WHERFORE, BMarko requests respectfully the following:

       a.    judgment be entered in favor of Plaintiff and against Defendants in the

             principal amount of not less than $850,000 plus applicable interest;

       b.    judgment against Defendants for all attorney’s fees and expenses

             incurred by Plaintiff;

       c.    that Defendants pay costs of filing this Complaint; and

       d.    for such other and further relief as the Court deems just and proper

             under the circumstances.




                          [Signature on the follow page.]

                                          10
       Case 1:21-cv-02161-SCJ Document 1 Filed 05/24/21 Page 11 of 11




                                   Respectfully submitted this 24th day of May,
                                   2021

                                      Hurst Sawyer & Toler LLC

                                      /s/Benjamin H. Sawyer
                                      Benjamin H. Sawyer
                                      Georgia Bar No. 627935


1000 Parkwood Circle SE
Suite 220
Atlanta, Georgia 30339
(678) 254-0770
(678) 606-9297 (facsimile)
ben.sawyer@hurstandsawyer.com




                                     11
